 



Exhibit 10.6

PLEDGE AGREEMENT

     THIS PLEDGE AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Pledge Agreement”) dated as of September 22, 2003 is by and
among the parties identified as “Pledgors” on the signature pages hereto and
such other parties as may become Pledgors hereunder after the date hereof
(collectively the “Pledgors”) and BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (defined
below).

W I T N E S S E T H

     WHEREAS, pursuant to that Credit Agreement dated as of August 12, 2003 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among BioReliance Corporation, Inc., a Delaware corporation
(“BioReliance”), BioReliance (Glasgow) Limited, a Scottish private limited
company (the “Foreign Borrower”; together with BioReliance, the “Borrowers”),
the Guarantors identified therein (the “Guarantors”), the Lenders identified
therein and Bank of America, N.A., as Administrative Agent, Security Trustee and
L/C Issuer, the Lenders have agreed to provide credit facilities to the
Borrowers; and

     WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement;

     NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1.     Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings provided in the Credit Agreement. In addition, the
following terms, which are defined in the UCC as in effect in the State of New
York on the date hereof, are used as defined therein: Accession, Financial
Asset, Proceeds and Security. As used herein:

     “Pledged Collateral” has the meaning provided in Section 2.

     “Pledged Shares” has the meaning provided in Section 2.



       “Secured Obligations” means, without duplication, (a) all obligations
(including the Foreign Obligations) of any Credit Party arising under any Credit
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all costs and expenses incurred in
connection with enforcement and collection of the Secured Obligations, including
Attorney Costs.

     “Secured Parties” means the holders of the Secured Obligations.

     “Securities Act” means the Securities Act of 1933, as amended.

     “UCC” means the Uniform Commercial Code as in effect from time to time in
the applicable jurisdiction.

 



--------------------------------------------------------------------------------



 



     2.     Pledge and Grant of Security Interest. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Pledgor
hereby grants, pledges and assigns to the Administrative Agent, for the benefit
of the Secured Parties, a continuing security interest in, and a right to
set-off against, any and all right, title and interest of such Pledgor in and to
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”:



       (a) Pledged Shares. (i) 100% (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock owned by such Pledgor of
each Domestic Subsidiary set forth on Schedule 2(a) attached hereto and (ii) 65%
(or, if less, the full amount owned by such Pledgor) of the issued and
outstanding shares of Capital Stock entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if
less, the full amount owned by such Pledgor) of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of
each Foreign Subsidiary set forth on Schedule 2(a) attached hereto (as such
schedule may be updated from time to time), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Capital Stock, and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Capital Stock described in
Section 2(b) and 2(c) below, the “Pledged Shares”), including the following:



       (A) all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Shares, or representing
a distribution or return of capital upon or in respect of the Pledged Shares, or
resulting from a stock split, revision, reclassification or other exchange
therefor, and any subscriptions, warrants, rights or options issued to the
holder of, or otherwise in respect of, the Pledged Shares (in each case in
accordance with the provisions set forth in this Section 2(a)); and    
     (B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, the Capital Stock of the
successor entity formed by or resulting from such consolidation or merger (in
each case in accordance with the provisions set forth in this Section 2(a)).



       (b) Additional Shares. (i) 100% (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Capital Stock owned by such Pledgor
of any Person that hereafter becomes a Domestic Subsidiary and (ii) 65% (or, if
less, the full amount owned by such Pledgor) of the Voting Equity and 100% (or,
if less, the full amount owned by such Pledgor) of the Non-Voting Equity owned
by such Pledgor of any Person that hereafter becomes a Foreign Subsidiary,
including the certificates (or other agreements or instruments) representing
such Capital Stock.          (c) Accessions and Proceeds. All Accessions and all
Proceeds of any and all of the foregoing.

     Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Pledged Collateral consisting of Capital Stock owned by such Pledgor
to the Administrative Agent as collateral security for the Secured Obligations.
Upon delivery to the Administrative Agent, such additional Capital Stock shall
be deemed

2



--------------------------------------------------------------------------------



 



to be part of the Pledged Collateral of such Pledgor and shall be subject to the
terms of this Pledge Agreement and Schedule 2(a) shall be deemed amended to
refer to such additional Capital Stock. Notwithstanding anything to the contrary
contained herein, the security interests granted under this Pledge Agreement and
the provisions hereof shall not extend to any Excluded Property.

     3.     Security for Secured Obligations. The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Secured Obligations.

     4.     Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:



       (a) Such Pledgor shall deliver to the Administrative Agent (i)
simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all certificates representing the Pledged Shares of such Pledgor as
of the date hereof and (ii) promptly upon the receipt thereof by or on behalf of
a Pledgor, all other certificates and instruments constituting Pledged
Collateral of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Schedule 4(a) attached hereto.          (b) Additional Securities. If such
Pledgor shall receive by virtue of its being or having been the owner of any
Pledged Collateral, any (i) certificate, including any certificate representing
a dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or other equity interests, stock splits, spin-off or split-off,
promissory notes or other instruments; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities in connection with a partial or total liquidation, dissolution or
reduction of capital, capital surplus or paid-in surplus and such certificate,
instrument, option, right or distribution represents Pledged Collateral under
Section 2 hereof, then such Pledgor shall receive such certificate, instrument,
option, right or distribution in trust for the benefit of the Administrative
Agent, shall segregate it from such Pledgor’s other property and shall deliver
it promptly to the Administrative Agent in the exact form received together with
any necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Schedule 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.          (c) Financing Statements. Each Pledgor
authorizes the Administrative Agent to prepare and file such financing
statements (including renewal statements) or amendments thereof or other
instruments as the Administrative Agent may from time to time reasonably deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC. The collateral descriptions on any
such financing statements may be broader or more general than the description of
the Pledged Collateral under this Pledge Agreement. Each Pledgor shall deliver
to the Administrative Agent such agreements, assignments or instruments as the
Administrative Agent may reasonably request to assure the Administrative Agent
of the continued priority and perfection of the security interests granted
hereunder.

     5.     Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that as of the date hereof, the date of each

3



--------------------------------------------------------------------------------



 



Request for Credit Extension (excluding conversions and continuations) and the
date of each Credit Extension:



       (a) Authorization of Pledged Shares. The Pledged Shares are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.          (b) Title. Such Pledgor
has good and indefeasible title to the Pledged Collateral of such Pledgor and
will at all times be the legal and beneficial owner of such Pledged Collateral
free and clear of any Lien, other than Permitted Liens. There exists no “adverse
claim” within the meaning of Section 8-102 of the UCC with respect to the
Pledged Shares of such Pledgor.          (c) Exercising of Rights. The exercise
by the Administrative Agent of its rights and remedies hereunder will not
violate any applicable Law or any material contractual restriction binding on or
affecting a Pledgor or any of its property.          (d) Pledgor’s Authority.
Subject, in the case of any Pledged Collateral issued by a Foreign Subsidiary of
such Pledgor, to applicable Law, no authorization, approval or action by, and no
notice or filing (except, as applicable, UCC financing statements and
continuation statements) with any Governmental Authority or with the issuer of
any Pledged Stock is required either (i) for the pledge made by such Pledgor or
for the granting of the security interest by such Pledgor pursuant to this
Pledge Agreement (except as have been already obtained) or (ii) for the exercise
by the Administrative Agent of its rights and remedies hereunder (except as may
be required by laws affecting the offering and sale of securities).    
     (e) Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties in the Pledged Collateral. Subject, in the case of any Pledged
Collateral issued by a Foreign Subsidiary of such Pledgor, to applicable Law,
(i) delivery of the certificates evidencing such Pledged Collateral to the
Administrative Agent, together with duly executed stock powers in respect
thereof, will perfect and establish the first priority of the Administrative
Agent’s security interest in any certificated Pledged Collateral of such Pledgor
that constitutes a Security, (ii) filing of appropriate UCC financing statements
in the appropriate filing offices in the jurisdiction of organization of such
Pledgor or obtaining “control” over such interests in accordance with the
provisions of Section 8-106 of the UCC will perfect and establish the first
priority of the Administrative Agent’s security interest in any uncertificated
Pledged Collateral of such Pledgor that constitutes a Security, (iii) the filing
of appropriate UCC financing statements in the appropriate filing offices in the
jurisdiction of organization of such Pledgor will perfect and establish the
first priority of the Administrative Agent’s security interest in any Pledged
Collateral of such Pledgor that does not constitute a Security, and (iv) except
as set forth in this Section 5(e), no action is necessary to perfect the
security interests granted by such Pledgor under this Pledge Agreement.    
     (f) Partnership and Membership Interests. Except as previously disclosed to
the Administrative Agent, none of the Pledged Shares consisting of partnership
or limited liability company interests (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) constitutes a Security or
a Financial Asset.

4



--------------------------------------------------------------------------------



 





       (g) No Other Interests. Subject to Section 7.13 of the Credit Agreement,
no Pledgor owns any Capital Stock in any Subsidiary other than as set forth on
Schedule 2(a) attached hereto.

     6.     Covenants. Each Pledgor hereby covenants, that so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated, such Pledgor shall:



       (a) Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Credit Documents.          (b) Further Assurances.
Promptly execute and deliver at its expense all further instruments and
documents and take all further action that may be necessary and desirable or
that the Administrative Agent may reasonably request in order to (i) perfect and
protect the security interest created hereby in the Pledged Collateral of such
Pledgor (including any and all action necessary to satisfy the Administrative
Agent that the Administrative Agent has obtained a first priority perfected
security interest in all Pledged Collateral); (ii) enable the Administrative
Agent to exercise and enforce its rights and remedies hereunder in respect of
the Pledged Collateral of such Pledgor; and (iii) otherwise effect the purposes
of this Pledge Agreement, including and if requested by the Administrative
Agent, delivering to the Administrative Agent irrevocable proxies in respect of
the Pledged Collateral of such Pledgor.          (c) Amendments. Not make or
consent to any amendment or other modification or waiver with respect to any of
the Pledged Collateral of such Pledgor or enter into any agreement or allow to
exist any restriction with respect to any of the Pledged Collateral of such
Pledgor other than pursuant hereto or as may be permitted under the Credit
Agreement.          (d) Compliance with Securities Laws. File all reports and
other information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.          (e) Issuance or Acquisition of Capital Stock. Not,
without executing and delivering, or causing to be executed and delivered, to
the Administrative Agent such agreements, documents and instruments as the
Administrative Agent may require, issue or acquire any Capital Stock consisting
of an interest in a partnership or a limited liability company that (i) is dealt
in or traded on a securities exchange or in a securities market, (ii) by its
terms expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a securities account or
(v) constitutes a Security or a Financial Asset.

     7.     Advances by the Administrative Agent. On failure of any Pledgor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Administrative Agent may make for the protection of
the security hereof or may be compelled to make by operation of law. All such
sums and

5



--------------------------------------------------------------------------------



 



amounts so expended shall be repayable by the Pledgors on a joint and several
basis (subject to Section 25) promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate specified
in the Credit Agreement for Revolving Loans that are Base Rate Loans. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Pledgor, and no such advance or expenditure therefor, shall relieve the
Pledgors of any default under the terms of this Pledge Agreement, the other
Credit Documents or any other documents relating to the Secured Obligations. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

     8.     Remedies.



       (a) General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in
addition to the rights and remedies provided herein, in the Credit Documents, in
any other documents relating to the Secured Obligations, or by law (including
levy of attachment and garnishment), the rights and remedies of a secured party
under the UCC of the jurisdiction applicable to the affected Pledged Collateral.
         (b) Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 16 at least ten days before the
time of such sale. The Administrative Agent shall not be obligated to make any
sale of Pledged Collateral of such Pledgor regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.          (c) Private Sale. Upon the occurrence of an Event of Default
and during the continuation thereof, the Pledgors recognize that the
Administrative Agent may deem it impracticable to effect a public sale of all or
any part of the Pledged Shares or any of the securities constituting Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms that might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary

6



--------------------------------------------------------------------------------



 





  to permit the issuer of such Pledged Collateral to register such Pledged
Collateral for public sale under the Securities Act. Each Pledgor further
acknowledges and agrees that any offer to sell such Pledged Collateral that has
been (i) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act, and
the Administrative Agent may, in such event, bid for the purchase of such
Pledged Collateral.          (d) Retention of Pledged Collateral. To the extent
permitted under applicable law, in addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default, the Administrative Agent
may, after providing the notices required by Sections 9-620 and 9-621 of the UCC
or otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.          (e) Deficiency.
In the event that the proceeds of any sale, collection or realization are
insufficient to pay all amounts to which the Administrative Agent or the Secured
Parties are legally entitled, the Pledgors shall be jointly and severally liable
for the deficiency (subject to Section 25), together with interest thereon at
the Default Rate specified in the Credit Agreement for Revolving Loans that are
Base Rate Loans, together with the reasonable costs of collection and Attorney
Costs. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned promptly to the Pledgors or to whomsoever
a court of competent jurisdiction shall determine to be entitled thereto.

     9.     Rights of the Administrative Agent.



       (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Pledgor hereby designates and appoints the Administrative Agent, on
behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:



       (i) to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Pledged Collateral, all as the
Administrative Agent may reasonably deem appropriate;          (ii) to commence
and prosecute any actions at any court for the purposes of collecting any of the
Pledged Collateral and enforcing any other right in respect thereof;    
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;          (iv) to pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against the Pledged Collateral;

7



--------------------------------------------------------------------------------



 





       (v) to direct any parties liable for any payment in connection with any
of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;          (vi) to receive payment of and
receipt for any and all monies, claims, and other amounts due and to become due
at any time in respect of or arising out of any Pledged Collateral;    
     (vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;  
       (viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;          (ix) to exchange any of the Pledged Collateral or other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Pledged Collateral with any committee, depository, transfer agent,
registrar or other designated agency upon such terms as the Administrative Agent
may reasonably deem appropriate;          (x) to vote for a shareholder
resolution, or to sign an instrument in writing, sanctioning the transfer of any
or all of the Pledged Collateral into the name of the Administrative Agent or
one or more of the Secured Parties or into the name of any transferee to whom
the Pledged Collateral or any part thereof may be sold pursuant to Section 8;
and          (xi) to do and perform all such other acts and things as the
Administrative Agent may reasonably deem appropriate or convenient in connection
with the Pledged Collateral.

     This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Pledged Collateral.

     (b) Assignment by the Administrative Agent. The Administrative Agent may,
pursuant to Section 10.09 of the Credit Agreement, from time to time assign the
Secured Obligations and any portion thereof and/or the Pledged Collateral and
any portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Administrative Agent under this Pledge Agreement in relation
thereto.

8



--------------------------------------------------------------------------------



 



     (c)  The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgors shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Pledged Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any necessary steps to
preserve rights against any parties with respect to any of the Pledged
Collateral.

     (d)  Voting Rights in Respect of the Pledged Collateral.



       (i) So long as no Event of Default shall have occurred and be continuing,
to the extent permitted by law, each Pledgor may exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral of such Pledgor or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and          (ii) Upon the occurrence and
during the continuance of an Event of Default and following delivery by the
Administrative Agent to BioReliance of notice of its intent to exercise the
voting and other consensual rights that the Pledgors would otherwise be entitled
to exercise pursuant to paragraph (i) of this subsection, all rights of the
Pledgors to exercise such rights shall cease and all such rights shall thereupon
become vested in the Administrative Agent, which shall then have the sole right
to exercise such voting and other consensual rights.

     (e)  Dividend Rights in Respect of the Pledged Collateral.



       (i) So long as no Event of Default shall have occurred and be continuing
and subject to Section 4(b), each Pledgor may receive and retain any and all
dividends (other than stock dividends and other dividends constituting Pledged
Collateral addressed hereinabove) or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Credit Agreement.    
     (ii) Upon the occurrence and during the continuance of an Event of Default:



       (A) all rights of a Pledgor to receive the dividends and interest
payments that it would otherwise be authorized to receive and retain pursuant to
paragraph (i) of this subsection shall cease and all such rights shall thereupon
be vested in the Administrative Agent, which shall then have the sole right to
receive and hold as Pledged Collateral such dividends and interest payments; and

9



--------------------------------------------------------------------------------



 





       (B) all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.



       (f) Release of Pledged Collateral. The Administrative Agent may release
any of the Pledged Collateral from this Pledge Agreement or may substitute any
of the Pledged Collateral for other Pledged Collateral without altering, varying
or diminishing in any way the force, effect, lien, pledge or security interest
of this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
(subject to Permitted Liens on all Pledged Collateral not expressly released or
substituted.

     10.     Rights of Required Lenders. Upon resignation of the Administrative
Agent pursuant to the provisions of Section 10.09 of the Credit Agreement, and
until such time, if any, that a successor administrative agent accepts
appointment pursuant to the terms thereof, the Required Lenders shall be
entitled to all of the rights, remedies and indemnities (and to the extent of
the exercise by the Required Lenders of such rights and remedies and claims by
the Required Lenders with respect to such indemnities, subject to all of the
duties and obligations) of the Administrative Agent hereunder.

     11.     Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in the Credit Agreement or other document relating to the Secured Obligations,
and each Pledgor irrevocably waives the right to direct the application of such
payments and proceeds and acknowledges and agrees that the Administrative Agent
shall have the continuing and exclusive right to apply and reapply any and all
such payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

     12.     Costs of Counsel. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Pledgors agree to promptly pay upon
demand any and all reasonable costs and expenses (including Attorney Costs) of
the Administrative Agent (a) as required under Section 11.04 of the Credit
Agreement and (b) as necessary to protect the Pledged Collateral or to exercise
any rights or remedies under this Pledge Agreement or with respect to any of the
Pledged Collateral. All of the foregoing costs and expenses shall constitute
Secured Obligations hereunder.

     13.     Continuing Agreement.



       (a) This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated (other than any obligations with respect to the
indemnities and the representations and warranties set forth in the Credit
Documents). Upon such payment and termination, this Pledge Agreement shall be
automatically terminated and the Administrative Agent shall, promptly upon the
request and at the expense of the Pledgors, forthwith release all of its liens
and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Pledgors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Pledge Agreement.

10



--------------------------------------------------------------------------------



 





       (b) This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including
Attorney Costs) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

     14.     Amendments and Waivers. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 of the Credit Agreement.

     15.     Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns, and shall inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and its successors and permitted assigns; provided,
however, that none of the Pledgors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement (other than as expressly permitted thereunder). To the fullest
extent permitted by law, each Pledgor hereby releases the Administrative Agent
and each Secured Party, their respective successors and assigns and their
respective officers, attorneys, employees and agents, from any liability for any
act or omission or any error of judgment or mistake of fact or of law relating
to this Pledge Agreement or the Pledged Collateral, except for any liability
arising from the gross negligence or willful misconduct of the Administrative
Agent or such Secured Party, or their respective officers, attorneys, employees
or agents.

     16.     Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

     17.     Counterparts. This Pledge Agreement may be executed in any number
of counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

     18.     Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

     19.     Governing Law; Submission to Jurisdiction; Venue.



       (a) THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with respect
to this Pledge Agreement may be brought in the state or federal courts located
in Charlotte, North Carolina, and, by execution and delivery of this Pledge
Agreement, each Pledgor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
such courts. Each Pledgor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified

11



--------------------------------------------------------------------------------



 





  mail, postage prepaid, to it at the address for notices pursuant to
Section 16, such service to become effective three days after such mailing.
Nothing herein shall affect the right of the Administrative Agent to serve
process in any other manner permitted by law or to commence legal proceedings or
to otherwise proceed against any Pledgor in any other jurisdiction.    
     (b) Each Pledgor hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Pledge Agreement brought
in the courts referred to in subsection (a) hereof and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

     20.     Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS PLEDGE AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

     21.     Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

     22.     Entirety. This Pledge Agreement, the other Credit Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

     23.     Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Credit Documents and the other documents relating to the Secured
Obligations, the delivery of the Notes and the extension of credit thereunder or
in connection therewith.

     24.     Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including real and other personal property owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the Secured Parties under this Pledge Agreement, under
any of the other Credit Documents or under any other document relating to the
Secured Obligations.

     25.     Joint and Several Obligations of Pledgors.

     (a)  Subject to subsection (c) of this Section 25, each of the Pledgors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Pledgors and in consideration
of the

12



--------------------------------------------------------------------------------



 



undertakings of each of the Pledgors to accept joint and several liability for
the obligations of each of them.

     (b)  Subject to subsection (c) of this Section 25, each of the Pledgors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Secured
Obligations arising under this Pledge Agreement, the other Credit Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

     (c)  Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
law).

     26.     Conditional Exclusion from Pledged Collateral. Notwithstanding
anything to the contrary contained herein, if and to the extent that the
Security Trustee or the Administrative Agent has a valid, perfected and first
priority security interest in all of the Capital Stock of any Foreign Subsidiary
required to be pledged under Section 7.13 of the Credit Agreement pursuant to a
Foreign Pledge Agreement governed by and in accordance with the laws of the
country and/or jurisdiction in which such Foreign Subsidiary is located, then
such Capital Stock shall be deemed to be excluded from the terms and provisions
of this Pledge Agreement and shall not constitute Pledged Collateral hereunder.

[signature pages follow]

13



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

              PLEDGORS:   BIORELIANCE CORPORATION,
a Delaware corporation                       By:                

--------------------------------------------------------------------------------

        Name:
Title:                           BIORELIANCE VIRAL MANUFACTURING, INC., a
Delaware corporation                       By:                

--------------------------------------------------------------------------------

        Name:
Title:                           BIORELIANCE MANUFACTURING, LLC, a Delaware
limited
liability company                       By:                

--------------------------------------------------------------------------------

        Name:
Title:                           BIORELIANCE TESTING AND DEVELOPMENT, LLC, a
Delaware
limited liability company                       By:                

--------------------------------------------------------------------------------

        Name:
Title:                           BIORELIANCE ACQUISITIONS, INC. , a Delaware
corporation                       By:                

--------------------------------------------------------------------------------

        Name:
Title:        

 



--------------------------------------------------------------------------------



 



Accepted and agreed to as of the date first above written.

          BANK OF AMERICA, N.A.,
as Administrative Agent               By:            

--------------------------------------------------------------------------------

    Name:         Title:        

 



--------------------------------------------------------------------------------



 



Schedule 2(a)

PLEDGED STOCK

                                              Number of   Certificate        
Pledgor   Issuer   Shares   Number   Percentage Ownership

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

BioReliance Corporation
[Domestic Guarantors]

 



--------------------------------------------------------------------------------



 



Schedule 4(a)

FORM OF
IRREVOCABLE STOCK POWER

     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
the following shares of capital stock of                            [ISSUER], a
               :

                              No. of Shares   Certificate No.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

and irrevocably appoints                                its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
The effectiveness of a transfer pursuant to this stock power shall be subject to
any and all transfer restrictions referenced on the face of the certificates
evidencing such interest or in the certificate of incorporation or bylaws of the
subject corporation, to the extent they may from time to time exist.

              [HOLDER]               By:            

--------------------------------------------------------------------------------

        Name:
Title:

 